Citation Nr: 1741585	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the Veteran for the purposes of entitlement to Department of Veterans' Affairs death benefits.

2.  Entitlement to death benefits, based on the death of the Veteran, to include Dependency and Indemnity Compensation, death pension and accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.  The record reflects that the Veteran died in June 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2012 decision of the Pension Management Center in St. Paul, Minnesota, of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  


REMAND

Pursuant to 38 C.F.R. § 3.50(a), a "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2014).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j).  Thus, as a threshold matter, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991).

Hospital records for the Veteran dated October 2003 list the Appellant by name as the Veteran's spouse, and list them as cohabitating at the same address.  By July 2006 application for VA benefits, the Veteran listed the Appellant as his spouse and indicated they were married in 2001.  The Veteran indicated they lived at the same address.  Received March 2011, signed by the Veteran, is an application for pension listing the Appellant as the Veteran's spouse residing in the same home.  The Appellant has also entered into the record a motion by the bank entered into Texas State Court to foreclose on property of the Veteran's estate, listing the Veteran as deceased and served to the Appellant.

In April 2012, after the Veteran's death in June 2011, the Appellant entered into the record a Declaration of Status of Dependents on behalf of the Veteran.  The Appellant entered a detailed marital history indicating that the Veteran was first married to E.J., who died, then married to S.G., who he divorced in 1999.  The Appellant indicated that she was married to R.J., divorced in 2000, and married to the Veteran in 2001.  The record contains a divorce decree dated 1972 for the Veteran and W.J., a death certificate for E.J. listing the Veteran as surviving spouse, and a divorce decree dated 2000 for the Veteran and S.G..  

Further evidence is required to determine if the Appellant and Veteran were married pursuant to VA law.  Id.  Notably, of record there is no marriage certificate between the Appellant and the Veteran, and no divorce decree documenting the Appellant's divorce of R.J..  Remand is required to associate this evidence with the claims file to the fullest extent possible.  Evidence of divorce or death of the Appellant's prior spouse, R.J., is particularly requested.

As reflected in the November 2013 Statement of the Case and January 2016 Supplemental Statement of the Case, entitlement to death benefits was denied because the RO was unable to establish the Appellant as the legal surviving spouse of the Veteran.  As such, consideration of this matter is deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Please request from Appellant copies of the following:

A) marriage certificate between the Appellant and the Veteran; and 

B) a copy of the divorce decree of the Appellant's divorce to R.J. and/or death certificate of R.J.

If the Appellant is unable to provide these requested documents, she is requested to explain why.

Evidence of divorce or death of the Appellant's prior spouse, R.J., is particularly requested.

2.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, the AOJ should furnish to her and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




